      Case 1:20-cv-20911-JAL Document 1-3 Entered on FLSD Docket 03/01/2020 Page 1 of 1
                                                    Exhibit A
                                               Statement of Claim
                                        Plaintiff Dawn Malyn Tomlinson

Unpaid Overtime and Minimum Wages
                                Average                                        Total          Total
                                             Minimum           Overtime                                     Total
                                Weekly                                        Unpaid         Unpaid
      Period¹         Weeks¹                  Wage              Hourly                                   Liquidated
                                 Hours                                       Minimum        Overtime
                                            Hourly Rate¹        Rate¹                                    Damages¹
                                Worked¹                                      Wages¹         Wages¹
  1/1/20 - 1/10/20     1.43                 $       8.56   $       12.84   $     733.71   $     110.06   $     843.77
                                   60
12/20/19 - 12/31/19    1.71                 $       8.46   $       12.69   $     870.17   $     145.03   $   1,015.20
                                                                           $ 1,603.89     $     255.09   $   1,858.97

                                                                      Total Unpaid Minimum Wages¹ =      $   1,603.89
                                                                      Total Unpaid Overtime Wages¹ =     $     255.09
                                                                         Total Liquidated Damages¹ =     $   1,858.97
                                                                                             Total¹ =    $   3,717.94




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the
discovery process.
